Opinion issued November 17, 2005








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-05-00875-CV
____________

FRANKLIN L. SMITH AND JANET A. SMITH, Appellants

V.

KATY INDEPENDENT SCHOOL DISTRICT, Appellee




On Appeal from the 61st District Court
Harris County, Texas
Trial Court Cause No. 2003-54163




MEMORANDUM OPINION
          Appellants have filed an unopposed  motion to dismiss their appeal.  No
opinion has issued.  Accordingly, the motion is granted, and the appeal is dismissed. 
Tex. R. App. P. 42.1(a)(1).
          All other pending motions in this appeal are overruled as moot.  The Clerk is
directed to issue mandate within 10 days of the date of this opinion.  Tex. R. App. P.
18.1.
PER CURIAM
Panel consists of Justices Taft, Keyes, and Hanks.